PER CURIAM.
The appellant, George Padgett, was indicted for knowingly receiving stolen property (KRS 433.290), with four previous felony convictions (KRS 431.190). Upon the advice of counsel and after being fully advised of his rights he voluntarily entered a plea of guilty to the charge of receiving stolen property. On motion of the Commonwealth the habitual criminal charge was dismissed, and the trial court' fixed Padgett’s punishment at five (5) years’ imprisonment, the maximum under KRS 433.-290 and 433.220. He then moved the court to place him on probation, which was denied, whereupon he brought this appeal.
The sole argument in support of the appeal is that the mental pressure placed on a person charged with a serious crime (KRS 431.190, the habitual criminal statute, calls for a life sentence in the instance of two previous felonies) and given the option of accepting conviction of a less serious offense upon a plea of guilty, is such that he cannot constitutionally waive his right to a trial by jury. We are not so persuaded. See Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.